EXHIBIT 10.5(i)







________________________________________________________________________












DUKE REALTY CORPORATION
2010 PERFORMANCE SHARE PLAN












________________________________________________________________________






















































--------------------------------------------------------------------------------








DUKE REALTY CORPORATION
2010 PERFORMANCE SHARE PLAN


ARTICLE 1 INTRODUCTION
1


 
1.1
Background of Performance Share Plan
1


 
1.2
Purpose
1


 
1.3
Administration
1


ARTICLE 2 DEFINITIONS
1


 
2.1
Definitions
1


ARTICLE 3 SOURCE OF SHARES
2


 
3.1
Source of Shares
2


ARTICLE 4 ELIGIBILITY AND PARTICIPATION
3


 
4.1
Eligibility and Participation
3


ARTICLE 5 PSP AWARDS
3


 
5.1
Grant of PSP Awards
3


 
5.2
Certification of Performance
3


 
5.3
Time and Manner of Settlement
4


 
5.4
Withholding of Taxes
4


 
5.5
Early Termination of PSP Award
4


 
5.6
Death or Disability of a Participant
4


 
5.7
Retirement of a Participant
5


 
5.8
Change in Control
5


 
5.9
Deferral of Distributions
6


ARTICLE 6 MISCELLANEOUS
6


 
6.1
Amendment or Termination
6


 
6.2
Information to be Furnished by Participants
7


 
6.3
Special Provisions Related to Section 409A of the Code
7


 
6.4
No Employment Rights
7


 
6.5
Gender and Number
7


 
6.6
Controlling Law
7


 
6.7
Severability
7







--------------------------------------------------------------------------------




 
6.8
Effect of Headings
7


 
6.9
Non-Transferability
7


 
6.10
Liability
8


 
6.11
Funding
8


 
6.12
Equity Incentive Plan Controls
8


 
6.13
Effective Date
8


 
NOTICE OF AWARD
 







--------------------------------------------------------------------------------




DUKE REALTY CORPORATION
2010 PERFORMANCE SHARE PLAN




ARTICLE 1
INTRODUCTION


1.1    BACKGROUND OF PERFORMANCE SHARE PLAN. This Performance Share Plan is a
subplan of the Equity Incentive Plan (as defined below), consisting of a program
for the grant of Performance Awards under Article 9 of the Equity Incentive
Plan. The Performance Share Plan has been established and approved, and will be
administered by, the Committee pursuant to the terms of the Equity Incentive
Plan, including without limitation, Section 14.11 thereof. It is intended that
Awards under the Performance Share Plan shall be Qualified Performance-Based
Awards with respect to Participants who are Covered Employees at the time of
grant or who are reasonably anticipated to be become Covered Employees during
the term of the Award, with the intent that such Awards will be fully deductible
by the Company without regard to the limitations of Code Section 162(m). The
applicable Award limits of Section 5.4 of the Equity Incentive Plan shall apply
with respect to the Performance Share Plan.


1.2.    PURPOSE. The Performance Share Plan is designed to retain selected
officers and key employees of the Company and its Affiliates and to encourage
the growth of the Company and its Affiliates, by rewarding those officers and
key employees for attaining certain performance goals that are intended to
increase the Company’s shareholders’ return on their investment.


1.3.    ADMINISTRATION    . The Performance Share Plan shall be administered by
the Committee. The Committee, from time to time, may adopt any rules or
procedures it deems necessary or desirable for the proper and efficient
administration of the Performance Share Plan, consistent with the terms hereof
and of the Equity Incentive Plan. The Committee’s determinations and
interpretations with respect to the Performance Share Plan shall be final and
binding on all parties.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned such terms in the Equity Incentive Plan. In
addition, the following terms shall have the following meanings for purposes of
the Performance Share Plan:
    
“Award Certificate” means a certificate, provided to a Participant on or near
the date of grant of a PSP Award, setting forth the terms and conditions,
including performance goals, relating to that particular PSP Award.






--------------------------------------------------------------------------------




“Deferred Compensation Plan” means the Executives’ Deferred Compensation Plan of
Duke Realty Services Limited Partnership, as amended from time to time, or any
other deferred compensation plan approved by the Board and designated as the
Deferred Compensation Plan for purposes of this Performance Share Plan.


“Effective Date” has the meaning set forth in Section 6.12 hereof.


“Equity Incentive Plan” means the Duke Realty Corporation Amended and Restated
2005 Long-Term Incentive Plan, as hereafter amended, or any subsequent equity
compensation plan approved by the Company’s shareholders and designated as the
Equity Incentive Plan for purposes of this Performance Share Plan.


“PSP Award” has the meaning set forth in Section 5.1 hereof.


“Participant” means an officer or key employee to whom a PSP Award has been
granted under the Performance Share Plan.


“Performance Period” means, with respect to a PSP Award granted pursuant to
Section 5.1, the period over which performance will be measured with respect to
one or more performance goals established for that PSP Award. The relevant
Performance Period for each such performance goal shall be specified in the
Award Certificate.


“Performance Shares” means a notional right to earn, on a one-for-one basis,
Shares of the Company’s common stock, based on the achievement of performance
goals and other conditions set forth in an applicable Award Certificate. The
Performance Shares will be credited to a bookkeeping account on behalf of the
Participant at the time of grant and do not represent actual Shares.


“Performance Share Plan” means the performance share plan embodied herein, as
amended from time to time, known as the Duke Realty Corporation 2010 Performance
Share Plan, which is a subplan of the Equity Incentive Plan.




ARTICLE 3
SOURCE OF SHARES


3.1.    SOURCE OF SHARES. The Stock to be issued in settlement of a PSP Award
under the Performance Share Plan shall be issued under the Equity Incentive
Plan, subject to all of the terms and conditions of the Equity Incentive Plan.
The terms contained in the Equity Incentive Plan are incorporated into and made
a part of this Performance Share Plan with respect to shares of Stock granted
pursuant hereto and any such Awards shall be governed by and construed in
accordance with the Equity Incentive Plan. In the event of any actual or alleged
conflict between the provisions of the Equity Incentive Plan and the provisions
of this Performance Share Plan, the provisions of the Equity Incentive Plan
shall be controlling and

- 2 -

--------------------------------------------------------------------------------




determinative. This Performance Share Plan does not constitute a separate source
of Shares for the PSP Awards described herein.


ARTICLE 4
ELIGIBILITY AND PARTICIPATION


4.1.    ELIGIBILITY AND PARTICIPATION. Participation in the Performance Share
Plan is limited to those officers and key employees of the Company and its
Affiliates who are members of a select group of highly compensated or management
employees who, through the effective execution of their assigned duties and
responsibilities, are in a position to have a direct and measurable impact on
the Company's long-term financial results, and are designated by the Committee
to be eligible for a PSP Award.


ARTICLE 5
PSP AWARDS


5.1.    GRANT OF PSP AWARDS. The Committee, in its sole discretion, may from
time to time grant an award of Performance Shares (a “PSP Award”) to an eligible
Participant. The PSP Award will be expressed as a target number of Performance
Shares set by the Committee at the time of grant. Performance Shares represent
the right to earn, on a one-for-one basis, Shares of Stock, based on the
achievement of performance goals and other conditions set forth in the Award
Certificate. The actual number of Performance Shares that may be earned with
respect to a PSP Award can vary from the target number of Performance Shares,
ranging from zero to a stated maximum, based upon the attainment of the
designated performance goals. PSP Awards may, but need not, include a dividend
equivalents provision, such that the settlement of the award will include an
additional number of Shares that would have been accumulated if the earned
Performance Shares had been issued by the Company on January 1 of the year of
grant and all dividends paid by the Company with respect to such Shares had been
reinvested in Company Shares at a price equal to the Fair Market Value of one
Share on the date on which the cash dividend was paid. In no event, however,
shall dividend equivalent shares be issued with respect to Performance Shares
that are not earned.


5.2.    CERTIFICATION OF PERFORMANCE. As soon as reasonably possible after the
close of each Performance Period, the Committee will determine and certify in
writing the number of Performance Shares earned under the PSP Award for such
Performance Period, based on the application of the adjustments described in the
Award Certificate. The Committee shall have the sole authority to determine to
the number of Performance Shares earned; provided, however, that the Committee
may not increase the number of Performance Shares earned over the number that
would be earned based on the application of the performance formula designated
in the Award Certificate. Any settlement of a PSP Award shall be conditioned on
the written certification of the Committee in each case as to the achievement of
the performance goals outlined in the Award Certificate over the Performance
Period and that any other material conditions for the payment of PSP Awards were
satisfied.



- 3 -

--------------------------------------------------------------------------------




5.3.    TIME AND MANNER OF SETTLEMENT    . Unless deferred pursuant to the
Deferred Compensation Plan (as permitted under Section 5.9 below), the
Performance Shares earned under a PSP Award will be settled as soon as
practicable following the certification by the Committee referenced in Section
5.2, but in no event earlier than January 1 or later than March 15 of the year
following the end of the Performance Period. Subject to share availability under
the Equity Incentive Plan, settlement of the Performance Shares shall be made in
the form of Shares of Stock of the Company, unless otherwise provided in Section
5.8 in the case of a Change in Control. Any Performance Shares that fail to vest
in accordance with the terms of an Award Certificate will be forfeited and
reconveyed to the Company without further consideration or any act or action by
the Participant.


5.4.    WITHHOLDING OF TAXES. In accordance with Section 17.3 of the Equity
Incentive Plan, the Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant's FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of a PSP Award. Unless otherwise specified
by the Committee, such withholding requirement may be satisfied, in whole or in
part, by having the Company withhold from the Shares issuable upon settlement of
the PSP Award that number of Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.


5.5.    EARLY TERMINATION OF PSP AWARD    . If a Participant terminates
employment prior to the end of the Performance Period applicable to a PSP Award,
all rights to receive any Shares that would have otherwise been issuable upon
settlement of the PSP Award shall expire and be forfeited unless such
termination is on account of the death, Disability or Retirement of the
Participant as provided in Sections 5.6 and 5.7 herein or a qualifying
termination of employment after a Change in Control as provided in Section 5.8
herein. Transfer of employment from the Company to an Affiliate, or vice versa,
shall not be deemed a termination of employment. The Committee shall have the
authority to determine in each case whether a leave of absence or military or
government service shall be deemed a termination of employment for purposes of
this Section 5.5; provided, however, that for purposes of any PSP Award that is
subject to Code Section 409A, the determination of a leave of absence must
comply with the requirements of a “bona fide leave of absence” as provided in
Treas. Reg. Section 1.409A-1(h).


5.6.    DEATH OR DISABILITY OF A PARTICIPANT. If a Participant’s employment
terminates due to his or her death or Disability prior to the end of the
Performance Period applicable to a PSP Award, the Participant’s PSP Award shall
remain outstanding and, subject to the achievement of the applicable performance
conditions for the PSP Award, shall be settled on the date on which the PSP
Award would have been settled if the Participant’s employment had not
terminated. The Shares earned, if any, shall be delivered to the Participant or
to his or her guardian, estate, attorney-in-fact, or personal representative, as
the case may be.



- 4 -

--------------------------------------------------------------------------------




5.7.    RETIREMENT OF A PARTICIPANT. If a Participant’s employment terminates
due to his or her Retirement prior to the end of the Performance Period
applicable to a PSP Award, then, subject to the following sentence, the
Participant’s PSP Award shall remain outstanding and, subject to the achievement
of the applicable performance conditions for the PSP Award, shall be settled on
the date on which the PSP Award would have been settled if the Participant’s
employment had not terminated. The Shares earned, if any, based on actual
performance through the Performance Period shall be delivered to the Participant
or to his or her guardian, attorney-in-fact, or personal representative, as the
case may be. As consideration for the extended vesting period of the
Participant’s PSP Awards as a result Retirement, if requested by the Committee
or its designee within 60 days following the date of Retirement, the Participant
shall enter into a non-competition agreement with the Company at the time of his
or her Retirement in such form as shall be reasonably determined by the
Committee. In the event that a Participant refuses to enter into or breaches
such non-competition agreement, then all of the Participant’s PSP Awards that
have not yet been settled shall be forfeited immediately.


5.8.    CHANGE IN CONTROL. The provisions of this Section 5.8 shall apply in the
case a Change in Control occurs during the Performance Period for a PSP Award.


(a)    PSP Awards Assumed by Surviving Corporation. If a Change in Control
occurs during the Performance Period for a PSP Award and if such PSP Award is
assumed by the Surviving Corporation, then the provisions of this Section 5.8(a)
shall apply with respect to such PSP Award. The payout level under such PSP
Award shall be determined in accordance with the Change in Control provisions of
the Award Certificate. Any such payout shall be made in cash equal to (i) the
number of Shares that would be awarded based on such Change in Control
provisions, multiplied by (ii) the Fair Market Value of the Shares as of the
date of the Change in Control. If a Participant remains employed with the
Company, the Surviving Corporation or an Affiliate through the end of the
original Performance Period, any payout under this Section 5.8(a) shall be made
between January 1 and March 15 of the year following the end of the original
Performance Period, unless the Participant has deferred the payout pursuant to
Section 5.9 hereof. If a Participant’s employment terminates prior to the end of
the original Performance Period for any reason other than a Qualifying
Termination (as defined below), no payment shall be made to such Participant and
his or her Performance Shares shall be forfeited and reconveyed to the Company
without any further consideration or act or action by the Participant. A
“Qualifying Termination” means a termination of a Participant’s employment with
the Company, the Surviving Corporation or an Affiliate within one year after the
effective date of the Change in Control, either without Cause or by resignation
of the Participant for Good Reason (as defined below). In the case of a
Qualifying Termination, there shall be a payout to such Participant within 60
days following the date of termination of employment (unless a later date is
required by Section 6.3 hereof or unless the Participant has deferred the payout
pursuant to Section 5.9 hereof).


With regard to any PSP Award, “Good Reason” for resignation by the Participant
after a Change in Control means the occurrence of any of the following during
the one-year period

- 5 -

--------------------------------------------------------------------------------




of time immediately following the Change in Control, without the Participant’s
prior written consent:


(i)
a forced move to a location more than 60 miles from the Participant’s place of
business immediately prior to the Change in Control; or



(ii)
a reduction in the Participant’s base salary and/or a reduction in the
Participant’s annual incentive bonus targets as compared to that in effect
immediately prior to the Change in Control.



A Participant may not terminate employment for Good Reason without providing the
employer with written notice of the grounds that the Participant believes
constitute Good Reason and giving the employer at least 30 days after such
notice to cure and remedy the claimed event of Good Reason.


(b)    Awards Not Assumed by Surviving Corporation. If a Change in Control
occurs during the Performance Period for a PSP Award and if such PSP Award is
not assumed by the Surviving Corporation in connection with the Change in
Control, then the provisions of this Section 5.8(b) shall apply with respect to
such PSP Award. The payout level under such PSP Award shall be determined in
accordance with the Change in Control provisions of the Award Certificate. There
shall be a payout to such Participant within 60 days following the Change in
Control (unless a later date is required by Section 6.3 hereof or unless the
Participant has deferred the payout pursuant to Section 5.9 hereof). Any such
payout shall be made in cash equal to (i) the number of Shares that would be
awarded based on such Change in Control provisions, multiplied by (ii) the Fair
Market Value of the Shares as of the date of the Change in Control.


5.9.    DEFERRAL OF DISTRIBUTIONS. Notwithstanding the foregoing, any
distribution payable to a Participant under a PSP Award may be deferred by the
Participant under the Deferred Compensation Plan, provided that the Participant
files a deferral election with the Company no later than six (6) months prior to
the end of the shortest Performance Period applicable to such PSP Award, or such
earlier time as may be prescribed by the Deferred Compensation Plan. If such an
election is made, the benefit that is deferred and later paid in the form of
Shares will be paid from the Equity Incentive Plan.


ARTICLE 6
MISCELLANEOUS


6.1.    AMENDMENT OR TERMINATION. Subject to Section 14.11 of the Equity
Incentive Plan, the Committee may, at any time, alter, amend, modify, suspend or
discontinue the Performance Share Plan, but may not, without the consent of a
Participant, make any alteration that would adversely affect a PSP Award
previously granted under the Performance Share Plan. Notwithstanding anything
herein to the contrary, the Committee may, without any Participant’s consent,
amend or interpret this Performance Share Plan to the extent

- 6 -

--------------------------------------------------------------------------------




necessary to comply with Section 409A of the Code and Treasury regulations and
guidance with respect to such law.


6.2.    INFORMATION TO BE FURNISHED BY PARTICIPANTS    . Participants, or any
other persons entitled to benefits under the Performance Share Plan, must
furnish to the Committee such documents, evidence, data or other information as
the Committee considers necessary or desirable for the purpose of administering
the Performance Share Plan. The benefits under the Performance Share Plan for
each Participant, and each other person who is entitled to benefits hereunder,
are to be provided on the condition that he or she furnish full, true and
complete data, evidence or other information, and that he or she will promptly
sign any document reasonably related to the administration of the Performance
Share Plan requested by the Committee.


6.3.    SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE    . Reference is
made to the provisions of Section 17.3 of the Equity Incentive Plan, which are
specifically incorporated herein by reference.


6.4.    NO EMPLOYMENT RIGHTS. The Performance Share Plan does not constitute a
contract of employment and participation in the Performance Share Plan will not
give a Participant the right to be rehired or retained in the employ of the
Company, nor will participation in the Performance Share Plan give any
Participant any right or claim to any benefit under the Performance Share Plan,
unless such right or claim has specifically accrued under the terms of the
Performance Share Plan.


6.5.    GENDER AND NUMBER. Where the context admits, words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.


6.6.    CONTROLLING LAWS. Except to the extent superseded by laws of the United
States, the laws of Indiana shall be controlling in all matters relating to the
Performance Share Plan.


6.7.    SEVERABILITY. In the event any provisions of the Performance Share Plan
shall be held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Performance Share Plan,
and the Performance Share Plan shall be construed and endorsed as if such
illegal or invalid provisions had never been contained in the Performance Share
Plan.


6.8.    EFFECT OF HEADINGS. The descriptive headings of the sections of this
Performance Share Plan are inserted for convenience of reference and
identification only and do not constitute a part of this Performance Share Plan
for purposes of interpretation.


6.9.    NON-TRANSFERABILITY. No PSP Award shall be transferable, except by the
Participant’s will or the law of descent and distribution. During the
Participant’s lifetime, his or her PSP Award shall be payable only to the
Participant. The PSP Award and any rights

- 7 -

--------------------------------------------------------------------------------




and privileges pertaining thereto shall not be transferred, assigned, pledged or
hypothecated by a Participant in any way, whether by operation of law or
otherwise and shall not be subject to execution, attachment or similar process.


6.10.    LIABILITY    . By participating in the Performance Share Plan, each
Participant agrees to release and hold harmless the Company, the Affiliates (and
their respective directors, officers and employees) and the Committee, from and
against any tax liability, including without limitation, interest and penalties,
incurred by the Participant in connection with his or her participation in the
Performance Share Plan.


6.11.    FUNDING. Benefits payable under this Performance Share Plan to a
Participant or to a beneficiary will be paid by the Company from its general
assets. The Company is not required to segregate on its books or otherwise
establish any funding procedure for any amount to be used for the payment of
benefits under this Performance Share Plan. The Company may, however, in its
sole discretion, set funds aside in investments to meet its anticipated
obligations under the Performance Share Plan. Any such action or set-aside may
not be deemed to create a trust of any kind between the Company and any
Participant or beneficiary or to constitute the funding of any Performance Share
Plan benefits. Consequently, any person entitled to a payment under the
Performance Share Plan will have no rights greater than the rights of any other
unsecured creditor of the Company.


6.12    EQUITY INCENTIVE PLAN CONTROLS. This Performance Share Plan is adopted
pursuant to and shall be governed by and construed in accordance with the Equity
Incentive Plan. In the event of any actual or alleged conflict between the
provisions of the Equity Incentive Plan and the provisions of this Performance
Share Plan, the provisions of the Equity Incentive Plan shall be controlling and
determinative.


6.13.    EFFECTIVE DATE. The Performance Share Plan was originally adopted by
the Committee on February 8, 2010 (the “Effective Date”).


DUKE REALTY CORPORATION




By: /s/ Dennis D. Oklak_____________
Dennis D. Oklak
President and Chief Executive Officer







- 8 -